                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-1616-RBJ

AGAZI ABAY,
GABRIEL THORN,
AMY SCHNEIDER, and
MICHAEL McDANIEL, on behalf of themselves
  and other similarly situated individuals,

       Plaintiffs,

v.

CITY AND COUNTY OF DENVER,

       Defendant.


     RESPONSE IN OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION


       Defendant, the City and County of Denver (“Denver”), through undersigned counsel,

submits the following response in opposition to Plaintiff’s Motion to Convert Temporary

Restraining Order into Preliminary Injunction (Doc. # 27) and in preparation for the June 25

evidentiary hearing on Plaintiff’s Motion seeking a preliminary injunction:

                                      INTRODUCTION

       Demonstrations responding to the death of George Floyd began in Denver on May 28,

2020. The demonstrations started as peaceful daytime protests but that evening devolved into

disorder and acts of violence and vandalism. On May 30, after two nights of significant violence

and extensive property damage occurring under the cover of darkness, Mayor Michael Hancock

issued an emergency curfew for the hours between 8:00 p.m. until 5:00 a.m. through May 31,

2020. [See Exhibit 1, Emergency Curfew Order]. After continued violence and destruction, on
June 1, 2020, Mayor Hancock extended the curfew order for the hours between 9:00 p.m. and 5:00

a.m., expiring at 5:00 a.m. on Friday, June 5. [See Exhibit 2, Extended Emergency Curfew Order.]

       On Friday afternoon, June 5, Plaintiffs filed a motion for a temporary restraining order and

sought an emergency hearing. [Docs. ##9, 10.] Shortly after, following an abbreviated virtual

hearing, the Court issued its Temporary Restraining Order (“TRO,” Doc. #16 (as modified by Doc.

#21)). As the TRO neared its expiration, Plaintiffs filed three motions seeking to extend the TRO

(Doc. #25), amend it to add new terms (Doc. #26), and convert it to a preliminary injunction (Doc.

#27). The Court denied each of these motions, ordering the parties to confer and seek agreement

on the terms of any extended TRO or preliminary injunction. [Docs. ##29-31.] When the parties

could not reach an agreement, the Court sua sponte extended the TRO and set an evidentiary

hearing. [Docs. ##35-36.]

       Plaintiffs ask the Court to enter a preliminary injunction based on the untested allegations

of the Complaint, arguing that “no further analysis is necessary.” [Doc. #27, p. 5.] Those

allegations—including links to various photographs and video pulled from social media without

authentication or any indicia that these images are fair and accurate representations of events—

rest entirely on events from the first three days of demonstrations. Apart from the bare

representations of counsel, Plaintiffs offer no factual allegations, much less evidence, that they are

at risk of immediate and irreparable harm. As a result, Plaintiffs lack standing to request the

forward-looking relief they seek. Even if they had standing, the social-media evidence upon which

Plaintiffs rely is fragmentary; lacks context; depicts third parties, rather than the Plaintiffs

themselves; and comes from sources that Plaintiffs cannot identify or authenticate. Under the status

quo—which includes a significant change in Colorado state law related to law enforcement action


                                                  2
in response to protests (Colorado Revised Statutes § 24-31-905) and a dramatic reduction in both

the size and violence of demonstrations in Denver—Plaintiffs cannot show that they are entitled

to the extraordinary relief of a preliminary injunction. Accordingly, Plaintiffs’ motion for a

preliminary injunction should be denied.

                                           ARGUMENT

I.     The Passage of SB 20-217 Moots Any Further Injunctive Relief From this Court.

       On June 19, 2020, Governor Polis signed the Law Enforcement Integrity Act (“SB 20-

217”) into law. With respect to law enforcement action in response to protest activity, C.R.S. §

24-31-905 provides:

        (1) In response to a protest or demonstration, a law enforcement agency and any
        person acting on behalf of the law enforcement agency shall not:

               (a)    Discharge kinetic impact projectiles and all other non- or less-lethal
                      projectiles in a manner that targets the head, pelvis or back;

               (b)    Discharge kinetic impact projectiles indiscriminately into a crowd;
                      or

                (c)   Use chemical agents or irritants, including pepper spray and tear gas,
                      prior to issuing an order to disperse in a sufficient manner to ensure
                      the order is heard and repeated, if necessary, followed by sufficient
                      time and space to allow compliance with the order.

This portion of the Act took effect immediately. Id. Accordingly, not only do Plaintiffs lack

standing to seek prospective injunctive relief, as more fully discussed below, the relief Plaintiffs

seek has been mooted by this change in Colorado law.

       After conferral last week, the parties agreed that a DPD officer of the rank of sergeant or

above could approve the use of chemicals or projectiles for crowd control. [See Doc. #34, pp. 3-

4.] This change from the terms of the TRO was necessitated by the strain that this requirement put


                                                 3
on the limited number of Denver police supervisors at the rank of lieutenant or above. [Id. & Doc.

34-2, ¶ 15.] 1 The parties also agree that a supervisor should be present to authorize the use of such
           0F




weapons, but dispute whether the supervisor must have “personally witnessed” violence before

providing such authorization. Requiring that the supervisor “personally witness” violence during

chaotic and dangerous situations unintentionally puts officers and the public at risk by delaying a

response while waiting for the on-scene supervisor to actually witness the violence with no option

to reasonably rely upon information from fellow officers—as the law permits. See, e.g., U.S. v.

Hensley, 469 U.S. 221, 231 (1985) (“[E]ffective law enforcement cannot be conducted unless

police officers can act on directions and information transmitted by one officer to

another.”) (quoting United States v. Robinson, 536 F.2d 1298, 1300 (1976)). There is no legal

authority—in SB 20-217 or elsewhere—to support the proposition that supervisors may not rely

upon the real-time observations and representations of lower-ranking officers to issue an order to

use chemical weapons or projectiles for crowd management. As such, Plaintiffs are not legally

entitled to an injunction which imposes such a requirement.

       Finally, the requirement for deference to local policymaking bodies in making decisions

impacting public safety has been repeatedly recognized by the courts, including the Tenth Circuit.

See, e.g., Uhlrig v. Harding, 64 F.3d 567, 576 (10th Cir. 1995) (“we must be careful not to second

guess Defendants’ decisions based on the benefit of hindsight, especially where their decision

stemmed from a balancing of ‘competing social, political, and economic forces.’”)



1
  Although the Court’s June 24, 2020 email to counsel indicated that this was the “number one
issue left” for the hearing, this issue was resolved by agreement of the parties, as reflected in
their submissions of June 19 (see Doc. #33-2 (Plaintiffs’ proposed order); Doc. #34-1 (Denver’s
proposed order) (both specifying “Sergeant or above”)).
                                                  4
(quoting Collins v. City of Harker Heights, 503 U.S. 115,128 (1992)). If this need for deference

means anything, it must mean that a court should hesitate to tell a police department how to

structure its chain of command or author policies balancing public and officer safety. Thus, the

court should decline to enter a preliminary injunction in this case with any of the additional terms

Plaintiffs seek, including, but not limited to, the requirement that Denver “inform Plaintiffs of any

use of chemical agents/irritants or KIPs in downtown Denver and the surrounding areas within

twenty-four (24) hours of such use.” [Doc. #33-2.]

       With the enactment of SB 20-217, Plaintiffs no longer need injunctive relief to protect their

First Amendment rights to engage in peaceful protest activities. The Colorado Legislature has

specifically defined the parameters in which the DPD, and all other law enforcement agencies in

Colorado, may use certain weapons—specifically kinetic impact projectiles or other less-lethal

projectiles and chemical agents or irritants when responding to a protest or demonstration. The law

includes specific instructions regarding the orders law enforcement must give and specifically

requires “sufficient time and space to allow compliance” prior to the use of chemical weapons or

agents. C.R.S. § 24-31-905(1)(c). For these reasons, Plaintiffs’ request for relief in the form of a

preliminary injunction is moot and should be denied.

II.    Plaintiffs Lack Standing to Seek Prospective Relief.

       “[S]tanding ‘is an essential and unchanging part of the case-or-controversy requirement of

Article III.’” S. Utah Wilderness All. v. Palma, 707 F.3d 1143, 1153 (10th Cir. 2013) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). For Article III standing, a plaintiff must

show: “(1) it has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the


                                                   5
challenged action of the defendant; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” Collins v. Daniels, 916 F.3d 1302, 1311–12 (10th

Cir. 2019), cert. denied, 140 S. Ct. 203 (2019), reh’g denied, 140 S. Ct. 567 (2019) (citations and

quotations omitted). “Each plaintiff must have standing to seek each form of relief in each claim.”

Id. (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81

(2000); see Lippoldt v. Cole, 468 F.3d 1204, 1216 (10th Cir. 2006) (“Plaintiffs have the burden to

demonstrate standing for each form of relief sought.”) 2
                                                       1F




       Not even an injured plaintiff has standing to “maintain a declaratory or injunctive action

unless he or she can demonstrate a good chance of being likewise injured in the future.” Barney v.

Pulsipher, 143 F.3d 1299, 1306 n.3 (10th Cir. 1998) (quoting Facio v. Jones, 929 F.2d 541, 544

(10th Cir. 1991)). While Plaintiffs here specifically allege harm from previous demonstrations,

“past exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief.” City of Los Angeles v. Lyons, 461 U.S. 95 (1983) (quoting O’Shea v. Littleton,

414 U.S. 488, 495 (1974)).

       The Supreme Court’s holding in Lyons dooms Plaintiffs’ claims for prospective relief.

There, the plaintiff sought both damages and an injunction based on law enforcement’s use of a

chokehold that injured him. 461 U.S. at 97-98. While the Court found these allegations sufficient

to demonstrate that the plaintiff “presumably [had] standing to claim damages,” they “d[id]


2
  Plaintiffs bring suit on behalf on a putative class of third parties, but that does not change the
standing analysis. Without standing to sue on their own behalf, the named Plaintiffs cannot
represent others. Big Elk v. Bd. of Cty. Comm’rs of Osage Cty., 3 F. App’x 802, 807 (10th Cir.
2001) (“Because the plaintiffs did not themselves have standing to enjoin the sheriff’s
department’s policy, they cannot bring a class action on behalf of others seeking that same
relief.”); see Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 40 n.20 (1976) (threshold
question for class certification is whether the plaintiff has standing to sue on his own behalf).
                                                 6
nothing to establish a real and immediate threat” that he would suffer a similar injury in the near

future—i.e., “that he would again be stopped for a traffic violation, or for any other offense, by an

officer or officers who would illegally choke him into unconsciousness without any provocation

or resistance on his part.” Id. at 105. In short, because there was nothing to show he “faced a real

and immediate threat of again being illegally choked,” the plaintiff “failed to demonstrate a case

or controversy ... that would justify the equitable relief sought.” Id.

       So too here, where the factual allegations of the Complaint relate only to Plaintiffs’ past

injuries (indeed, mostly the injuries of others); the only allegations regarding future harm are that

“Protests are ongoing” and that “Plaintiffs and the Plaintiff Class” have engaged in First

Amendment activity and “will continue to do so in the future.” [Doc. #4, ¶¶ 81, 99.] Similarly, the

current request for a preliminary injunction merely avers that “[t]he demonstrations have continued

every day since May 28, 2020 and will continue into the foreseeable future.” [Doc. #27, at 7.] Such

general and conclusory allegations are “vague and completely lacking in specificity,” Ledbetter v.

City of Topeka, 318 F.3d 1183, 1188 (10th Cir. 2003), and cannot establish the “real and immediate

threat” necessary for standing to seek prospective relief. Lyons, 461 U.S. at 105.

       Plaintiffs also generally allege that their speech has been “chill[ed],” and that “Plaintiffs

and the Plaintiff Class reasonably fear further retaliation in the future.” [Doc. #4, ¶¶ 97, 102, 108.]

But the Supreme Court and the Tenth Circuit have repeatedly “held a plaintiff must demonstrate

more than a mere ‘subjective chill.’” Mocek v. City of Albuquerque, 813 F.3d 912, 933 (10th Cir.

2015), quoting Meese v. Keene, 481 U.S. 465, 473 (1987). As in Mocek, Plaintiffs here “ha[ve]

not alleged any injury beyond a subjective chilling effect. [Their] complaint simply states that

[they] fear [they are] now and will again be subjected to such unlawful and unconstitutional


                                                   7
actions.” Id. Such speculative allegations of an abstract fear of future harm are not enough to

invoke this Court’s jurisdiction. “In a plea for injunctive relief, a plaintiff cannot maintain standing

by asserting an injury based merely on ‘subjective apprehensions’ that the defendant might act

unlawfully.” Finstuen v. Crutcher, 496 F.3d 1139, 1144 (10th Cir. 2007) (quoting Lyons, 461 U.S.

at 107 n.8). Yet that is all Plaintiffs put forth here. In fact, Plaintiffs aver that they have and will

continue to engage in protest activities; thus, further negating their allegations that their speech

has been chilled in any way.

        The vague and conclusory allegations in the Complaint fail to establish concrete,

particularized, and imminent harm. Because Plaintiffs have failed to demonstrate standing to seek

prospective injunctive relief the Court should deny the Motion on that ground alone.

III.    Plaintiffs Cannot Meet the High Standard to Obtain a Preliminary Injunction.

        “A preliminary injunction is an extraordinary remedy that is granted only when the

movant’s right to relief is clear and unequivocal.” McDonnell v. City and County of Denver, 878

F.3d 1247, 1257 (10th Cir. 2018) (internal citation omitted). To obtain a preliminary injunction,

“the moving party must demonstrate four factors: (1) a likelihood of success on the merits; (2) a

likelihood that the movant will suffer irreparable harm in the absence of preliminary relief; (3) that

the balance of equities tips in the movant’s favor; and (4) that the injunction is in the public

interest.” RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)).

        Preliminary injunctions that “don’t merely preserve the parties’ relative positions pending

trial” are disfavored by courts. Free the Nipple-Fort Collins v. City of Fort Collins, Colo., 916

F.3d 792, 797 (10th Cir. 2019). “[A] disfavored injunction may exhibit any of three characteristics:


                                                   8
(1) it mandates action (rather than prohibiting it), (2) it changes the status quo, or (3) it grants all

the relief that the moving party could expect from a trial win.” Id. A party seeking a disfavored

injunction “faces a heavier burden on the likelihood-of-success-on-the-merits and the balance-of-

harms factors: [and] must make a ‘strong showing’ that these tilt in [their] favor.” Id. (citing Fish

v. Kobach, 840 F.3d 710, 724 (10th Cir. 2016)).

        Here, Plaintiffs seek a preliminary injunction which changes the status quo and mandates

action. However, not only is an injunction of this nature disfavored, but many of the terms that

Plaintiffs ask this Court to include in a preliminary injunction bear no relation to the merits of the

claims in their Complaint. This is improper because “[a] preliminary injunction is … appropriate

to grant intermediate relief of the same character as that which may be granted finally.” Hicks v.

Jones, 332 F. App’x 505, 508 (10th Cir. 2009) (quoting De Beers Consol. Mines v. United States,

325 U.S. 212, 220 (1945)). Therefore, the party seeking a preliminary injunction “must establish

‘a relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint.’” Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010) (quoting Devose v. Herrington,

42 F.3d 470, 471 (8th Cir. 1994)). A request for a preliminary injunction that does not bear a

relation to the merits of the claims in the complaint is properly denied. Hicks, 332 F. App’x at 508.

        Plaintiffs’ Complaint focuses on DPD’s use of non- or less-lethal force, alleging that

“Plaintiffs’ Fourth Amendment rights were violated when they were deliberately targeted and shot

with rubber bullets, tear gas, pepper balls, flashbang grenades, and pepper spray during the course

of their lawful protests.” [Doc. #4, ¶ 96; id. at ¶ 107 (“Plaintiffs’ First Amendment rights were

violated when they was [sic] deliberately targeted and shot with rubber bullets, tear gas, pepper

spray, pepper balls, and flashbang grenades during the course of their protest activities.”).] As


                                                   9
discussed above, the newly enacted Colorado law moots their need for injunctive relief with

respect to these factual allegations and claims. Moreover, none of the factual allegations in

Plaintiffs’ Complaint nor their claims for relief are premised upon or in any way related to the

presence (or absence) of DPD command staff during protest activities, the use of body cameras,

or Denver’s response to public-records requests.

       Nevertheless, Plaintiffs now seek an injunction that specifically requires this relief,

including mandating the production of expedited document and video production to Plaintiffs’

counsel of any incident related to protest activities during which any chemical weapon or projectile

is used. The entry of a preliminary injunction requiring Denver to implement a specific body-worn

camera policy or a specific supervisory approval process, or mandating the production of

documents to Plaintiffs’ counsel for purposes of this lawsuit outside the rules of discovery, bears

no relation to the merits of their claims and seeks to improperly invade the Department of Safety’s

role in making public safety decisions and regulating law enforcement. See Hicks, 332 F. App’x

at 508; see, e.g., Uhlrig, 64 F.3d at 574. Plaintiffs cannot show the nexus between the order they

seek and the harms they allege. Thus, even before any analysis of the four factors, the Court should

conclude that they are simply not entitled to the injunctive relief they request here.

       A. Plaintiffs cannot establish a likelihood of success on their municipal liability
          claims because they cannot show any Denver policy, custom or practice was the
          moving force for the constitutional violations they allege

       The heightened standard applicable to disfavored preliminary injunctions requires

Plaintiffs to make a strong showing that their municipal liability claims premised upon the alleged

violation of their First and Fourth Amendment rights are substantially likely to succeed on their

merits. Free the Nipple, 916 F.3d at 798. “[T]he burden is upon the one requesting such relief to


                                                 10
make a prima facie case showing a reasonable probability that he will ultimately be entitled to the

relief sought.” Automated Mktg. Sys., Inc. v. Martin, 467 F.2d 1181, 1183 (10th Cir. 1972).

Plaintiffs cannot make this showing because they cannot demonstrate a likelihood of establishing

that Denver had a custom, policy or practice of violating the First or Fourth Amendment in

response to peaceful protest activities, much less that Denver acted with deliberate indifference to

a substantial risk of such violations or that such a custom or practice was the moving force behind

any of the Plaintiffs’ alleged injuries. 3
                                        2F




           To prove a municipal liability claim against Denver, Plaintiffs must first show that a

    Denver employee violated their constitutional rights. 4 See Hinton v. City of Elwood, 997 F.2d
                                                          3F




    774, 782 (10th Cir. 1993) (a municipality may not be held liable when there is not an underlying

    constitutional violation by any of its officers). In addition, Plaintiffs must show that a Denver

    custom or policy was the moving force behind the constitutional violation and that Denver acted

    with deliberate indifference. Harte v. Bd. of Comm’rs of Cnty. of Johnson, Kansas, 863 F.3d

    1154, 1195 (10th Cir. 2017). The deliberate-indifference standard is met if a “municipality has

    actual or constructive notice that its action or failure is substantially certain to result in a

    constitutional violation, and it consciously and deliberately chooses to disregard the risk of

    harm.” Olsen v. Layton Hills Mall, 312 F.3d 1304, 1318 (10th Cir. 2002). Further, when



3
 To the extent that Plaintiffs may attempt to argue that this Court has already held in their favor
on the “likelihood of success on the merits” analysis, Denver notes that the Court’s TRO, entered
on an emergency basis after extremely limited argument and briefing, contains no findings
regarding the elements of a municipal-liability claim, but rather analyzed only the elements of
individual Fourth and First Amendment claims. [Doc. #16, pp. 4-7.]
4
 For purposes of this response, Denver assumes arguendo that based upon the facts alleged in
Plaintiff’s Complaint an underlying constitutional violation may be shown.
                                                  11
determining the issue of municipal liability, courts must rigorously apply the causation and

culpability requirements. Cacioppo v. Town of Vail, 528 F. App’x. 929, 931 (10th Cir. 2013)

(“[W]here a court fails to adhere to rigorous requirements of culpability and causation, municipal

liability collapses into respondeat superior liability.” (quoting Bd. of Cnty Comm’rs of Bryan

Cnty. v. Brown, 520 U.S. 397, 415 (1997)).

          A policy or custom may take the form of (1) a formal regulation or policy statement, (2) an

informal custom that amounts to a widespread practice that is so permanent and well settled as to

constitute a custom or usage with the force of law, (3) decisions of employees with final

policymaking authority, (4) ratification by final policymakers of their subordinates’ decisions,

and of the basis of those decisions, or (5) the failure to adequately train or supervise employees.

Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010). Plaintiffs’ municipal-

liability claims here rest on allegations of a widespread practice and failure to train. [Doc. #4, ¶¶

72-77.]

          Specifically, Plaintiffs allege that Denver has a custom or policy of deploying chemical

agents and injurious less-lethal ballistics against protesters without provocation, and of targeting

peaceful protestors, the press, and medics and using force to simply show its dominance. [Id. at

¶ 73]. As support for these allegations, Plaintiffs rely on unauthenticated videos that they claim

depict DPD officers using pepper spray or other less-lethal weapons on people doing nothing

more than documenting their actions (id. at ¶¶ 22-23, Exs. F, G) or for simply talking back to

them (id. at ¶ 20, Exs. B, C, D, E). Plaintiffs baldly allege that Denver failed to train officers on

the use of chemical agents or less lethal ballistics and claim that they were indiscriminately




                                                 12
    shooting rubber bullets at demonstrators’ heads and groins 5 (id. at ¶74) and citing news stories
                                                                   4F




    regarding individuals who contend they were struck in the eye with “rubber bullets.” [Id. at ¶¶

    33-34, Exs. I, J.] Plaintiffs allege that “[t]he targeting of heads is a common feature of the Police’s

    response to protesters,” that the “City of Denver has failed to train the DPD on proper use of these

    ordinances [sic],” and that DPD “is using force against peaceful protesters.” [Id. at ¶¶ 35-36.]

    These allegations are not only inaccurate, they are insufficient to establish a likelihood of success

    on the merits of the municipal-liability claims against Denver.

          A municipal policy may take the form of a “longstanding practice or custom that becomes

‘standard operating procedure.’” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989). A

single unconstitutional incident is ordinarily insufficient for municipal liability, but such an

incident may sufficient when caused by an existing policy that can be attributed to a municipal

policymaker. Murphy v. City of Tulsa, 950 F.3d 641, 649 (10th Cir. 2019). Plaintiffs offer no

authority for their implicit argument that merely pointing to a few events captured on video—

without knowing whether the video is a fair and accurate representation of what was occurring at

the time—and stemming from protest activities which devolved into violence and destruction

occurring over a period of 72 hours is sufficient to establish, without more, the existence of a

widespread practice or custom.

          The force used in response to the civil unrest since March 28, 2020, has been measured

and proportional to the danger faced by police officers from a small percentage of people who had

gathered with other demonstrators engaged in peaceful protest [See Doc. #34-2.] The social-media



5
  As the Court was informed during the TRO hearing, DPD does not employ weapons which
discharge rubber bullets.
                                                     13
evidence put forth by Plaintiffs, when considered in full context and with the perspective of those

on the scene, confirms that Plaintiffs cannot show the existence of a widespread custom or practice

of violating First or Fourth Amendment rights of peaceful protestors. Plaintiffs have submitted

short videos of the earliest demonstrations but have not provided any information regarding the

sources or authors of these exhibits, or even the date and time of the events they depict. Denver

has nonetheless been able to identify the location and time of some of the incidents depicted in

Plaintiffs’ exhibits based upon locations and officers depicted in the videos and has been able to

establish that the videos have been mischaracterized and are also incomplete and misleading.

       Exhibit E: For example, Plaintiffs describe Exhibit E to their Complaint as showing “a line

of officer [sic] spraying people without provocation” and allege that it demonstrates “that the

Denver Police are not using pepper spray in a limited manner, but instead as a tool to suppress

expression they don’t appreciate.” [Doc. #4, ¶ 22.] In fact, what was occurring at the time (which

the submitted video either failed to capture or edited out) was that a small number of Denver

Sheriff Deputies were attempting to disperse a large crowd that was threatening to pull down a

temporary fence erected to protect the Downtown Detention Center and the Lindsey-Flanigan

Courthouse during the evening of May 29. As described in the declaration of DSD Captain Kelly

Bruning and depicted in the video exhibits attached to his declaration, a large group of protestors

ignored orders to stay back and began to try to climb or pull down the fence, in fact knocking it

down in one area. [Exhibit 3, (Declaration of Kelly Bruning); Exhibit 3-1 (video).] Protestors

were also throwing bottles and rocks at the deputies. Captain Bruning, who was on scene, after

witnessing the violence, authorized the use of pepper spray to protect the safety of the outnumbered

deputies and ensure that they were able to continue to protect the jail and courthouse. [Ex. 3, ¶ 9.]


                                                 14
        Exhibit L: Plaintiffs characterize Exhibit L as “video of police throwing teargas

unprompted into a peaceful crowd,” alleging that it demonstrates that “[t]he Denver Police is [sic]

and continues to use these weapons to send the message that they are to be feared, that they are

there to dominate, and that they will use their weapons to silence any person they feel is not

respecting their authority.” [Doc. #4, ¶ 38.] But again, the facts belie this interpretation. Lieutenant

Thomas Pine, who appears in the video, will testify that this incident took place on May 28, the

first night of the protests. He will explain that officers arrived to assist drivers who were trapped

by demonstrators who were blocking the street and were assaulted with rocks and bottles from the

steps of the Capitol and he will describe the specific steps the officers took in response, including

giving repeated announcements to the crowd ordering them to disperse. Lt. Pine will also explain

what occurred just prior to the video depicted in Exhibit L started, including explaining why he is

seen pointing on the video just before the officers use the force depicted by the video.

        Exhibit F: According to Plaintiffs, “In Exhibit F, we see a peaceful protester documenting

a team of police in riot gear in broad daylight. When one of the officers notices the filmmaker, he

takes action by targeting the filmmaker and shooting him with a pepper bullet.” [Doc. #4, ¶ 23.]

In reality, the targets in this exhibit are the police officers themselves and Sergeant Carla Havard,

who appears in the video, will testify as to what was occurring at the time, including the fact that

the officers were outnumbered and being physically threatened as they were pelted with rocks,

bottles, and other objects.

        Exhibit G: In paragraph 23 of the Complaint, Plaintiffs describe Exhibit G as a “second

video of Denver police shooting at photographers.” However, that video shows—at 0:16 to 0:22—

precisely the type of violence officers were responding to when they fired pepperballs. A shirtless


                                                  15
man wearing a cowboy hat stops in front of demonstrators filming with phones, aims, and then

launches a projectile at the police from a “wrist-rocket” style slingshot. The impact is confirmed

by the body-worn camera video submitted by Denver as Exhibit 4 in which the same shirtless man

wearing a cowboy hat is seen across the street firing projectiles; the video concludes with an officer

audibly reacting to being struck by a rock. Exhibit 5 depicts the same scene from another officer’s

perspective.

        In short, Plaintiffs’ video evidence—which appears to have been crucial to this Court’s

finding that a TRO was necessary 6—cannot withstand close scrutiny. It provides no basis to
                                      5F




conclude that, after full investigation of the facts and circumstances, Plaintiffs are likely to prevail

on their individual claims for relief based upon any municipal liability theory against Denver,

whether premised upon a widespread unconstitutional custom or practice or failure to train.

        B.      Plaintiffs cannot show a likelihood of irreparable harm

        To satisfy the irreparable harm element, Plaintiffs “show that the injury complained of is

of such imminence that there is a clear and present need for equitable relief to prevent irreparable

harm.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (emphasis in original;

internal quotation marks omitted). “Irreparable harm, as the name suggests, is harm that cannot be

undone, such as by an award of compensatory damages or otherwise.” Salt Lake Tribune Publ'g

Co. v. AT&T Corp., 320 F.3d 1081, 1105 (10th Cir. 2003).




6
   See Doc. #16, p. 5 (“The plaintiffs provide video evidence of police conduct at the
demonstrations. Those videos show that the officers had ample time for reflection and were not
dealing with dangerous conditions. Named plaintiffs were attacked with rubber bullets, tear gas,
etc, allegedly solely on the basis of their presence at the demonstrations, their viewpoint, or their
attempts to render treatment to injured protestors.”)
                                                  16
       Here, however, the likelihood of irreparable harm to Plaintiffs has been virtually eliminated

by changes in Colorado law and what has taken place prior to and after the TRO was first entered.

Most notable among these is the passage of the Law Enforcement Integrity Act [Supra, § I; see

also Doc. #28, pp. 8-9.] This new law incorporates the key elements of this Court’s TRO regarding

the use of kinetic impact projectiles and chemical agents or irritants against peaceful

demonstrators, as described above; see C.R.S. § 24-31-905. The passage of the law unquestionably

changes the circumstances from that which existed on May 28, 2020 to June 1, 2020, the days

upon which the Complaint rests its allegations, and renders injunctive relief on these provisions

unnecessary and negates Plaintiffs’ ability to demonstrate the imminence necessary to establish

irreparable harm the in absence of the entry of a preliminary injunction. See Carbajal v. Warner,

561 F. App’x 759, 762 (10th Cir. 2014) (court properly denied injunction that “would amount to

little more than … directing the defendants to comply with the law”).

       While Plaintiffs maintain that “nothing has changed” regarding the demonstrations or the

danger of violence (Doc. #27, p. 5), this contention lacks merit in light of the newly enacted

Colorado law. Moreover, Denver has already shown (and will further support with testimony at

the hearing) that this contention is inaccurate. [Doc. #28, pp. 7-8.] Conditions were already

changing when Plaintiffs filed their Complaint and have continued to change since. Plaintiffs

themselves admit that “injuries have been nearly eliminated” and that “demonstrations have

continued without… property destruction or violence.” [Doc. #26, pp. 6, 7.] Moreover, Plaintiffs

concede that they have continued to engage in protests. Even as this Court held its virtual hearing

on the TRO on June 5, the curfew imposed by Mayor Hancock had expired, and violence had

already decreased along with the need for Denver police to use any type of force. Plaintiffs credit


                                                17
the TRO, but as early as June 2 the demonstrations were becoming more peaceful. Further, while

Plaintiffs previously sought emergency relief to prevent an ostensible threat of violence over the

Juneteenth holiday (Doc. #25, p. 7), Juneteenth has passed, and Denver is aware of no reports of

violence during the protests or the need for Denver police to use force as a form of crowd control.

Plaintiffs cannot rely on evidence from late May to demonstrate an imminent threat of future harm

now that necessitates the entry of a preliminary injunction.

       As modified, the Court’s temporary restraining order mandates that “all officers deployed

to the demonstrations or engaged in the demonstrations must have their body-worn cameras

recording” during “any and all acts of confrontation between police officers and others,” and

officers “may not intentionally obstruct the camera or recording.” [Doc. #16, p. 10; Doc. #21.] But

these terms are already imposed by DPD’s existing policy on the use of body-worn cameras. See

DPD Operations Manual § 119.04 (hereafter “BWC Policy,” attached as Exhibit 6). A preliminary

injunction that would do no more than re-enact the existing BWC Policy is unnecessary and

negates any showing of a clear and present need for equitable relief.

       The BWC Policy requires activation of cameras “prior to any officer-initiated contacts

involving actual or potential violations of the law,” and specifies that this includes “[a]ny

encounter that becomes adversarial.” Exh. 5 at §§ 3(a)(1) & 3(a)(1)(g). The policy mandates that

officers are responsible for ensuring that the camera is functioning, “properly affixed” and “in a

constant state of operational readiness.” Id. at §§ 4(b)(1-4). This includes the requirement that

“[e]ach officer will ensure that their camera is positioned correctly,” i.e., not obstructed, and that

the officer “verify the camera position by use of the viewer.” Id. at § 4(b)(2). Officers are subject

to escalating discipline for any violations of the BWC Policy or its requirements. Id. at § 12. Thus,


                                                 18
Plaintiffs cannot show that imminent harm is likely to result without the preliminary injunction

they seek.

       Plaintiffs also insist that they will face harm unless this Court continues to enjoin Denver

to guarantee that law enforcement officers from other jurisdictions, who agree to assist Denver on

a voluntary, cooperative emergency basis, will follow the same use of force and crowd

management policies that Denver has enacted. Those independent jurisdictions are not parties here,

and the issue of whether officers from one law-enforcement agency are acting as agents of another

is governed by state law. Clark v. Colbert, 895 F.3d 1258, 1266 (10th Cir. 2018). Under Colorado

law, “[a]gency is the fiduciary relation which results from the manifestation of consent by one

person to another that the other shall act on his behalf and subject to his control, and consent by

the other so to act. . . . No one factor, including control, is determinative, and the most important

factor in determining whether a person is an agent is the right to control, not the fact of control.”

City and County of Denver v. Fey Concert Co., 960 P.2d 657, 660 (Colo. 1998) (internal quotation

marks and citations omitted; emphasis added).

       Here, as in other emergency situations, Denver requested the voluntary cooperation of law-

enforcement agencies from other jurisdictions. While Denver coordinated their activities during

the protests and at times exercised effective command and control over officers from other

agencies, neither Denver nor DPD has “the right to control” these independent agencies; their

officers; the policies they adopt regarding the use of force; or the training the officers receive

regarding those policies. And as a practical matter, any injunction that purports to bind or limit the

ability of other jurisdictions to operate under their own policies, or threatens legal liability if they




                                                  19
do not, will have the effect of preventing Denver from receiving any further assistance from these

agencies during future emergencies.

       Finally, Plaintiffs cannot show that they will be irreparably harmed if they do not receive

accelerated and expanded discovery. Plaintiffs object to any “suggest[ion] that Plaintiffs are mere

members of society, allowed to request documents of public agencies subject to denials and

limitations of public records requests as are contained in the CCJRA.” [Doc. #26, p. 5.] While

Plaintiffs feel that the CCJRA and other public-records statutes are inadequate, flawed, or “onerous

administrative hurdles” (id. at 6), their position simply does not show irreparable harm will result

to them.

       Both Denver and Plaintiffs will be entitled to discovery in this case under the longstanding

parameters of the federal rules, and once discovery commences, Plaintiffs will be entitled to

request documents such as those they seek to obtain with an injunction. However, not even then

will they be entitled to disclosure on demand “within 12 hours” or “within 72 hours.” Nor would

such disclosure be reasonably feasible, due to the volume of video and other documentation

generated by such incidents and the practical and legal requirements of reviewing and redacting

this data. [See Exhibit 7, Declaration of Dik Kushdilian.] Plaintiffs can show no likelihood of

harm—much less irreparable harm—from being required to follow the regular discovery rules to

which every plaintiff and defendant are subject. For all these reasons, Plaintiffs’ inability to show

irreparable harm also requires that their request for a preliminary injunction be denied.

       C.      The balance of the harms weighs in favor of Denver

       Under the heightened standard for a disfavored preliminary injunction, Plaintiffs must

make a strong showing that the balance of harms tips in their favor. Free the Nipple, 916 F.3d at


                                                 20
806. Plaintiffs are unable to make this showing. The future harm that Plaintiffs allege – that they

will be injured by projectiles or chemical irritants in response to peaceful protest – is speculative,

especially given the current climate and the enactment of the Law Enforcement Integrity Act.

Moreover, while this Court previously characterized the physical danger to Denver Police as “a

hypothetical harm” [Doc. #16, p. 8], Denver and its officers respectfully disagree. More than 70

officers were injured during the violence which resulted during the demonstrations, which

“included projectiles being thrown down at police officers, fires started, assaults, and the use of

weapons such as handguns and bats.” [Doc. #34-2, p. 2.]

       D.      The public interest weighs in favor of Denver

       “[I]t is always in the public interest to prevent the violation of a party’s constitutional

rights.” Free the Nipple, 916 F.3d at 807. But Plaintiffs’ asserted rights must be weighed, as this

Court has recognized, against other interests of the public that Denver represents and is bound to

protect, including the right of “officers [to] protect[] themselves or their community,” which itself

preserves the speech rights that Plaintiffs purport to advance here. [Doc. # 16, p. 9 (noting “the

duty of the police to protect the rights of citizens who demonstrate and protest”).] These interests

go beyond simply an “increase in property damage,” though that damage was severe. Id.; see Ed

Sealover, “‘Absolutely the worst time’ for pandemic-addled Denver businesses to suffer setback

with riots,” Denver Bus. J. (Jun. 2, 2020) (“Millions of dollars of damage occurred in recent days

to businesses. But some worry the long-term effect on downtown … could be worse.”); Shaun




                                                 21
Boyd, “Taxpayers on the hook for damage to state buildings that could cost hundreds of thousands

of dollars,” CBS4 Denver (June 1, 2020) (describing damage to historic structures). 7   6F




       In short, the public’s strong interest in the protection of life and the maintenance of order

and security goes beyond a mere interest in protecting property from destruction. While the First

Amendment “require[s that] in the face of verbal challenges to police action, officers and

municipalities must respond with restraint,” courts must remain “mindful that the preservation of

liberty depends in part upon the maintenance of social order.” City of Houston, Tex. v. Hill, 482

U.S. 451, 471–72 (1987) (emphasis added).

                                          CONCLUSION

       Plaintiffs lack standing to seek the forward-looking injunctive relief that they seek, because

they have alleged no concrete, imminent harm—indeed, no such non-speculative risk exists. Even

if they had standing to seek an injunction, the relief they seek has been mooted by recent events,

especially by the passage of the new Colorado law and they cannot meet the high standard for

entitlement to an order that would upset the status quo for the entire duration of this litigation. For

all of the reasons stated herein, and the evidence which will be presented during the preliminary

injunction hearing, Plaintiffs’ cannot meet their burden of showing their entitlement to a

preliminary injunction and their request should be denied.

       DATED this 25th day of June 2020.




7
 Available at https://www.bizjournals.com/denver/news/2020/06/02/downtown-denver-setback-
coronavirus-riots.html; https://denver.cbslocal.com/2020/06/01/taxpayers-damage-state-
buildings-could-cost-hundreds-thousands-dollars/.
                                                  22
Respectfully submitted,

s/Geoffrey C. Klingsporn
Melanie Lewis, Assistant City Attorney
Conor D. Farley, Assistant City Attorney
Geoffrey C. Klingsporn, Assistant City Attorney
Denver City Attorney’s Office, Civil Litigation Section
201 W. Colfax Avenue, Dept. 1108
Denver, CO 80202-5332
Telephone:(720) 913-3100
Facsimile: (720) 913-3182
Email: melanie.lewis@denvergov.org
       conor.farley@denvergov.org
       geoffrey.klingsporn@denvergov.org

Attorneys for Defendant City and County of Denver




         23
                                CERTIFICATE OF SERVICE

       I certify that on this 25th day of June 2020, I electronically filed the foregoing RESPONSE
IN OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION with the Clerk of the
Court using the CM/ECF system which will email a true and accurate copy of the same to the
following:

       Edward Milo Schwab, Esq.
       Ascend Counsel, LLC
       Email: milo@ascendcounsel.co

       Ross Ziev, Esq.
       Help in Colorado, Ross Ziev, PC
       Email: ross@helpincolorado.com

                                             s/ Philip Jett
                                             Denver City Attorney’s Office




                                               24
